     Case 3:21-cv-00061-BAS-WVG Document 5 Filed 02/05/21 PageID.72 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 21-CV-61-BAS-WVG
12                                      Plaintiff,
                                                         ORDER ON PLAINTIFF’S EX
13   v.                                                  PARTE APPLICATION FOR LEAVE
                                                         TO SERVE A THIRD-PARTY
14   JOHN DOE subscriber assigned IP
                                                         SUBPOENA PRIOR TO A RULE
     address 107.193.49.20,
15                                                       26(F) CONFERENCE
                                     Defendant.
16
17
           Pending before this Court is Plaintiff’s January 27, 2021 Ex Parte Application for
18
     Leave to Serve a Third-Party Subpoena Prior to a Rule 26(f) Conference (“Ex Parte
19
     Application”). (Doc. No. 4.) Plaintiff moves the Court for leave to serve a third-party
20
     subpoena pursuant to Rule 45 of the Federal Rules of Civil Procedure (“Rule 45”) to obtain
21
     certain limited information, namely Defendant’s true name and address. The reason
22
     Plaintiff cites for its request to serve such subpoena is that, “without this information,
23
     Plaintiff cannot serve Defendant nor pursue this lawsuit and protect its copyrights.” (Id.,
24
     8:6-7.) Having reviewed and considered Plaintiff’s moving papers, the Court agrees with
25
     Plaintiff and hereby GRANTS Plaintiff’s Ex Parte Application, as explained below.
26
           As a general matter, Rule 26(d)(1) of the Federal Rules of Civil Procedure does not
27
     permit the parties to engage in discovery absent a court order prior to the Rule 26(f)
28

                                                     1
                                                                               21-CV-61-BAS-WVG
     Case 3:21-cv-00061-BAS-WVG Document 5 Filed 02/05/21 PageID.73 Page 2 of 3



 1   conference. R. Civ. P. 26(d)(1). Concurrently, Rule 26(d)(1) is not absolute, and courts
 2   may make exceptions for limited discovery upon a showing of good cause. Strike 3
 3   Holdings, LLC v. Doe, 2017 WL 6389848 at *1 (S.D. Cal., Dec. 14, 2017). One particular
 4   exception arises in cases such as the instant matter, where a plaintiff requires limited
 5   discovery “to learn the identifying facts necessary to permit service on the defendant.”
 6   Criminal Prods., Inc. v. Doe-72.192.163.220, 2016 WL 6822186 at *1 (S.D. Cal. Nov. 18,
 7   2016).
 8         Plaintiff has met its burden here. At present, Plaintiff has identified Defendant with
 9   as much specificity as possible by providing Defendant’s internet protocol (“I.P.”) address.
10   See Holdings, LLC, v. Collective of Dec. 29, 2011 Sharing Hash, 2012 WL 1648838 at *4
11   (S.D. Cal. May 4, 2012). Further, Plaintiff avers it has taken diligent steps to identify
12   Defendant’s true name and address through informal discovery methods, including by
13   conducting “various web search[es], “its own diligent research,” “reviewing numerous
14   sources of authority,” and “discuss[ing] the issue at length with computer investigators and
15   cyber security consultants.” (Doc. No. 4, 14:6-12.) Additionally, the Ex Parte Application
16   alleges the elements of direct copyright infringement and shows the Complaint could
17   withstand a motion to dismiss, if one were brought. Specifically, Plaintiff has evidenced it
18   is the owner of a valid copyright; Defendant John Doe downloaded and distributed
19   Plaintiff’s files without Plaintiff’s consent; and that, by doing so, Defendant “triggered a
20   cascade of technical operations, making Defendant the proximate cause of all of the
21   violations of Plaintiff’s copyright.” (Id. 16:19-27.) Finally, Plaintiff sets forth sufficient
22   facts to demonstrate there is a reasonable likelihood it can identify Defendant’s true name
23   and address to effectuate proper service upon issuance of a Rule 45 subpoena. (Id., 17:11-
24   18:4.) For these collective reasons, the Court finds good cause exists to grant Plaintiff’s Ex
25   Parte Application, subject to the procedural safeguards outlined below.
26         Within ten (10) days of issuance of this Order, Plaintiff shall serve a subpoena
27   pursuant to Rule 45 upon AT&T U-verse that seeks to obtain (1) the true name of
28   Defendant John Doe and (2) Defendant John Doe’s address. No other information may be

                                                   2
                                                                                  21-CV-61-BAS-WVG
     Case 3:21-cv-00061-BAS-WVG Document 5 Filed 02/05/21 PageID.74 Page 3 of 3



 1   solicited through the aforementioned subpoena, and Plaintiff shall not use the disclosed
 2   information for any other purpose except to protect its rights through this litigation. Further,
 3   the return date of the subpoena shall allow for at least forty-five (45) days from service to
 4   production.
 5         Next, within fourteen (14) calendar days of service of the subpoena, AT&T U-verse
 6   shall notify Defendant John Doe of the subpoena as served by Plaintiff and its contents.
 7   Should AT&T U-verse seek to quash the subpoena, it shall do so before the return date of
 8   the subpoena.
 9         Further, from the date of AT&T’s notice of subpoena to Defendant John Doe,
10   Defendant John Doe shall have thirty (30) calendar days to oppose the disclosure of his/her
11   true name and/or address by filing an appropriate pleading with this Court.
12         Finally, Plaintiff shall serve a copy of this Court’s Order with any subpoena served
13   pursuant to this Order to AT&T U-verse. AT&T U-verse must then provide a copy of this
14   Order to Defendant John Doe concurrent with its notice of Plaintiff’s Rule 45 subpoena to
15   Defendant John Doe.
16         IT IS SO ORDERED.
17   Dated: February 4, 2021
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                   21-CV-61-BAS-WVG
